               Case 3:17-cv-05773-BHS Document 28 Filed 09/30/19 Page 1 of 3




                                                                     District Judge Benjamin H. Settle
 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT FOR THE
 9                               WESTERN DISTRICT OF WASHINGTON
10                                         AT TACOMA

11   GEORGE F. KARL, III,                                   CASE NO. C17-5773 BHS

12                                     Plaintiff,           STIPULATED MOTION AND
                                                            [PROPOSED] ORDER OF DISMISSAL
13                            v.
14                                                          Noted on Motions Calendar:
     RICHARD V. SPENCER, SECRETARY OF                       September 30, 2019
15   THE NAVY,

16                                     Defendant.
17

18

19

20                                               JOINT STIPULATION

21           Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, the parties, by

22   and through undersigned counsel, hereby stipulate and agree that this case may be dismissed with

23   prejudice and without costs or fees to either party.

24   //

25   //

26   //

27

28    Stipulated Motion for Order of Dismissal                        UNITED STATES ATTORNEY
      C17-5773 BHS                                                   700 STEWART STREET, SUITE 5220
      PAGE - 1                                                         SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
              Case 3:17-cv-05773-BHS Document 28 Filed 09/30/19 Page 2 of 3




            DATED this 30th day of September, 2019.
 1

 2          Respectfully submitted,
 3
       BRIAN T. MORAN
 4     United States Attorney
 5     s/ Priscilla T. Chan                           s/ Chalmers C. Johnson
 6     PRISCILLA T. CHAN, WSBA #28533                 CHALMERS C. JOHNSON, WSBA #40180
                                                      GSJones Law Group, PS
 7     s/ Sarah K. Morehead                           1155 Bethel Avenue
       SARAH K. MOREHEAD, WSBA #29680                 Port Orchard, Washington 98366
 8     Assistant United States Attorneys              T: (360) 876-9221
       Western District of Washington                 F: (360) 876-5097
 9
       United States Attorney’s Office                chalmers@gsjoneslaw.com
10     700 Stewart Street, Suite 5220
       Seattle, Washington 98101-1271                 Attorney for Plaintiff
11     Phone: 206-553-7970
       Email: Priscilla.Chan@usdoj.gov
12     Email: Sarah.Morehead@usdoj.gov
13
       Attorneys for Defendant
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   Stipulated Motion for Order of Dismissal                      UNITED STATES ATTORNEY
     C17-5773 BHS                                                 700 STEWART STREET, SUITE 5220
     PAGE - 2                                                       SEATTLE, WASHINGTON 98101
                                                                          (206) 553-7970
               Case 3:17-cv-05773-BHS Document 28 Filed 09/30/19 Page 3 of 3




 1                                               ORDER

 2           IT IS HEREBY ORDERED that this case is dismissed with prejudice and without an award

 3   of costs or fees to either party.

 4                    Dated this _________ day of September, 2019

 5
                                                 BENJAMIN H. SETTLE
 6
                                                 United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28    Stipulated Motion for Order of Dismissal                       UNITED STATES ATTORNEY
      C17-5773 BHS                                                  700 STEWART STREET, SUITE 5220
      PAGE - 3                                                        SEATTLE, WASHINGTON 98101
                                                                            (206) 553-7970
